 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL R. CUNNINGHAM,                               Case No. 3:18-cv-01889-WQH-AGS
     Booking #18112771,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION FOR FAILING TO STATE
                          vs.                             A CLAIM PURSUANT
14
     Dr. TRAN; ARNOLD FAJAYAN;                            TO 28 U.S.C. § 1915(e)(2) AND
15   SAN DIEGO SHERIFF’S DEPT.,                           § 1915A(b) AND FOR FAILING
                                                          TO PROSECUTE IN COMPLIANCE
16                                   Defendants.          WITH COURT ORDER
17                                                        REQUIRING AMENDMENT
18
19         Michael R. Cunningham (“Plaintiff”), while incarcerated at the San Diego County
20   Sheriff Department’s George Bailey Detention Facility in San Diego, California, and
21   proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983, on August
22   13, 2018. (See Compl., ECF No. 1.) Plaintiff claimed the Sheriff Department’s “Medical
23   Services Division,” a medical supervisor, and a doctor at the Sheriff Department’s Vista
24   Detention Facility violated his Eighth Amendment rights to adequate medical care in
25   June and July 2018. (Id. at 1-5.)
26   I.    Procedural History
27         On November 1, 2018, the Court granted Plaintiff leave to proceed in forma
28   pauperis, but dismissed his Complaint for failing to state any claim upon which relief
                                                      1
                                                                            3:18-cv-01889-WQH-AGS
 1   could be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No.
 2   3.) Plaintiff was informed of his various pleading deficiencies, and granted 45 days leave
 3   in which to file an amended complaint that fixed them. (Id. at 6-12.) Plaintiff was further
 4   cautioned his failure to amend would result in the dismissal of his case. (Id. at 13, citing
 5   Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take
 6   advantage of the opportunity to fix his complaint, a district court may convert the
 7   dismissal of the complaint into a dismissal of the entire action.”)).
 8         More than two months have passed since the Court’s November 1, 2018 Order, and
 9   Plaintiff’s amended complaint was due on or before December 17, 2018.1 But to date,
10   Plaintiff has failed to file an amended complaint, and has not requested an extension of
11   time in which to do so.2 “The failure of the plaintiff eventually to respond to the court’s
12   ultimatum–either by amending the complaint or by indicating to the court that [he] will
13   not do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin
14   Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
15   ///
16
17
18   1
      Because the 45 day period for amendment elapsed on December 15, 2018, which fell on
19   a Saturday, Plaintiff had until Monday, December 17, 2018, to comply with the Court’s
     November 1, 2018 Order. See Fed. R. Civ. P. 6(a)(1)(C).
20
21   2
       In fact, the Court’s November 1, 2018 Order was returned as undeliverable by the U.S.
     Post Office on November 13, 2018 (ECF No. 4), and Plaintiff has filed nothing since. It
22   appears he is no longer in the custody of the San Diego County Sheriff’s Department. See
23   https://apps.sdsheriff.net/wij/WijAList.aspx?LastName=Cunningham&FirstName=Micha
     el (last visited Jan. 15, 2019). The Local Rules of this Court provide that “[a] party
24   proceeding pro se must keep the court and opposing parties advised as to current address.
25   If mail addressed to a pro se plaintiff by the clerk at the plaintiff’s last designated address
     is returned by the Post Office, and if such plaintiff fails to notify the court and opposing
26   parties within 60 days thereafter of the plaintiff’s current address, the court may dismiss
27   the action without prejudice for failure to prosecute.” S.D. Cal. CivLR 83.11.b. Those 60
     days elapsed on January 14, 2019, since January 13, 2019 fell on a Sunday. See Fed. R.
28   Civ. P. 6(a)(1)(C).
                                                    2
                                                                               3:18-cv-01889-WQH-AGS
 1   II.   Conclusion and Order
 2         Accordingly, the Court DISMISSES this civil action in its entirety without
 3   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
 4   granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and his failure to
 5   prosecute pursuant to Fed. R. Civ. P. 41(b) in compliance with the Court’s November 1,
 6   2018 Order (ECF No. 3).
 7         The Court further CERTIFIES that an IFP appeal would not be taken in good
 8   faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final
 9   judgment of dismissal and close the file.
10         IT IS SO ORDERED.
11    Dated: January 28, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                             3:18-cv-01889-WQH-AGS
